Title: From George Washington to Henry Laurens, 27 November 1778
From: Washington, George
To: Laurens, Henry


  
    Sir,
    Head Quarters Fredericksburg [N.Y.] Novr 27th 1778
  
I was yesterday honored with your favor of the 20th with its several inclosures—Congress will be pleased to accept my acknowledgements for the communication of the treaties between his Most Christian Majesty and the United States—The resolve respecting the exchange of Prisoners has been transmitted to Sir Harry Clinton, and I have appointed commissioners if he thinks proper to meet his at amboy the 7th of next Month.
  I have the pleasure to inform Congress that the whole army, one Brigade and the light Corps excepted is now in motion to the places of the respective cantonments for Winter Quarters. I have thought it prudent to delay this event, a while, to give time for the Convention Troops to make some progress in crossing the North river—to prevent a possibility of accident. The third division passes this day and if no unexpected interruption happens the whole will be over the 30th 
    
    
    
    instant. When their passage is completed, the remaining Troops kept in the field will immediately retire to quarters.
The disposition for Winter quarters is as follows—Nine Brigades will be stationed on the West side of Hudsons River, exclusive of the Garrison at West point, one of which, the North Carolina Brigade, will be near Smiths Clove for the security of that pass, and as a reinforcement to West Point, in case of necessity—another, the Jersey Brigade will be at Elizabeth Town to cover the lower part of Jersey, and the other seven, consisting of the Virginia, Maryland, Delaware and Pensylvania Troops will be at middle Brook. six Brigades will be left on the East side of the River, and at West Point, three of which, of the Massachusetts Troops, will be stationed for the immediate defence of the Highlands—one at West Point in addition to the Garrison already there, and the other two at Fishkill and the Continental Village—the remaining three Brigades, composed of the New Hampshire and connecticut Troops & Hazens Regiment, will be Posted in the vicinity of Danbury, for the protection of the Country lying along the Sound—to cover our Magazines lying on Connecticut river and to aid the Highlands, on any serious movement of the Enemy that way. The Park of Artillery will be at Pluckemin—The cavalry will be disposed of thus, Blands regiment at Winchester in Virginia—Baylors at Frederick or Hagars Town in Maryland—Moylans at Lancaster in Pennsylvania and Sheldons at Derham in Connecticut. Lees Corps will be with that part of the Army which is in the Jerseys, acting on the advanced Posts.
This comprehends the general distribution of the Army, except Clintons Brigade of New York Troops Pulaski’s Corps, and some detached regiments, and Corps, stationed at Albany and at different parts of the frontier, of which Congress have been already particularly advised. Genl Putnam will command at Danbury, Genl McDougal at the Highlands, and my own quarters will be in the Jerseys, in the neighbourhood of Middle Brook.
  This disposition appeared to me best calculated to conciliate, as far as possible, these several objects—the protection of the country, the security of the important posts in the Highlands—the safety, discipline, and easy subsistence of the army. To have kept the Troops in a collected state would have increased infinitely the expence and difficulty of subsisting them, both with respect to forage and provisions—To have divided them into smaller cantonments—would have made it far less practicable to maintain order and discipline among them—and would have put them less in a condition to controul and prevent offensive operations on the side of the Enemy—or to assemble to take advantage of any favourable opening, which their future situation 
    
    
    
    may offer, should they be obliged to weaken themselves by further detachments, so far as to invite an enterprize against them.
By the estimate of the Quarter Master and commissary General it appeared indispensible to have the principal part of the Army on the other side of the North River. It was thought, impracticable to furnish the necessary supplies of flour for the whole on this side the river, from the immense difficulty and expence of transportation in the Winter season, and from the exhausted state of the country, with respect to forage. As this subject has been already fully before Congress—I shall not trouble them with a repetition of the detail.
In order as much as possible to reduce the demand of forage and facilitate the supplies, I have given directions when the several divisions arrive at their cantonments, to send away to convenient places at a distance from them, all the horses not absolutely requisite to carry on the ordinary business of the army.
It is unnesessary to add, that the Troops must again have recourse to the expedient of hutting, as they did last year, but as they are now well clad, and we have had more leisure to make some little preparations, for Winter quarters—I hope they will be in a more comfortable situation than they were in the preceding Winter. With the highest respect & esteem I have the honor to be Sir Yr Most Obet servant

  Go: Washington

